Citation Nr: 0518431	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-08 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 40 percent for service-connected low back condition.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy as secondary to service-connected low 
back condition.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A Notice of Disagreement was received 
in December 2002.  A Statement of the Case was issued in 
March 2003.  A timely appeal was received in April 2003.  The 
veteran appeared and gave testimony at a hearing at the RO 
before a hearing officer in October 2003.  A Supplemental 
Statement of the Case was issued in April 2004 and, 
thereafter, the veteran's appeal was certified to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO has yet to provide the veteran with VCAA-compliant 
notice as to the issue of entitlement to an increased rating 
for the veteran's low back disability.  This should be 
accomplished.  

In addition, it does not appear that the RO has requested and 
obtained the veteran's service medical records.  The claims 
file contains copies of medical treatment records that show 
the veteran received treatment during her military period.  
These records are, however, merely copies and do not appear 
to be the official records from the National Personnel 
Records Center.  The source of these records is not 
indicated.  In order to ensure that VA is determining the 
veteran's claim on the entire record available, the original 
service medical records should be obtained, unless otherwise 
unavailable.  

Further, the claims file shows that the veteran began 
receiving Social Security disability benefits in 1997, partly 
due to her service-connected low back condition.  The RO has 
not requested all medical and adjudication records relating 
to the veteran's Social Security disability benefits, and 
this must be done.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  

The record also reflects that all VA treatment records for 
treatment received for the veteran's service-connected low 
back condition and for complaints of peripheral neuropathy in 
her lower extremities are not associated with the file.  VA 
treatment records are missing from April 1994 through October 
1998 and November 2001 through May 2002.  The Board notes 
that psychiatric treatment records from March 1996 through 
March 1999 are in the file, but records for treatment of her 
physical conditions are not.  Also, since the last VA 
treatment records obtained were from February 2004, the most 
recent treatment records should be obtained and reviewed.  
The RO should make every effort to obtain the full record of 
the veteran's VA treatment related to her claims.

Finally, the veteran should be provided new VA orthopedic and 
neurological examinations.  The Board notes that the veteran 
failed to appear for the last VA neurological examination 
appointment scheduled for her.  The veteran is hereby advised 
that it is incumbent upon her to submit to a VA examination 
if she is applying for VA compensation benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  If she fails to report 
for a scheduled examination, without good cause, her claim 
will be decided based on the evidence of record, which may be 
insufficient to render a favorable decision.  38 C.F.R. 
§ 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with 
VCAA-compliant notice of the information and 
evidence necessary to substantiate her claim 
for entitlement to an increased disability 
rating for her low back disorder.  The notice 
should include the instruction that she should 
submit to VA copies of any evidence relevant 
to this claim that she has in her possession 
and has not already submitted.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request the veteran's 
service medical records for the period of her 
active duty, i.e., from September 1991 through 
December 1993.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

3.  The RO should request the veteran's 
medical and adjudication records from the 
Social Security Administration.  All 
correspondence and any records received should 
be associated with the claims file.

4.  The RO should obtain the veteran's medical 
records from the VA Medical Center in San 
Juan, Puerto Rico, for treatment for 
complaints related to her low back condition 
and peripheral neuropathy in her lower 
extremities for the periods of April 1994 
through October 1998, November 2001 through 
May 2002, and April 2004 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide 
a negative response if records are not 
available.

5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for the following VA examinations.  The claims 
file should be provided to each examiner for 
review in conjunction with the examination.

Neurological Examination:  All necessary tests 
and studies should be conducted in order to 
ascertain whether the veteran has peripheral 
neuropathy in either or both of her lower 
extremities.  If the examiner determines that 
the veteran currently has peripheral 
neuropathy in either one or both of her lower 
extremities, the examiner should render an 
opinion as to the etiology of the condition, 
including whether it is related to, or 
proximately caused by, her service-connected 
low back condition.

The examiner also should comment on the 
extent, if any, the veteran's current 
peripheral neuropathy interferes with her 
ability to obtain and sustain gainful 
employment.

In rendering an opinion, the examiner is 
specifically directed to the service medical 
records and the veteran's reports of pain in 
her legs beginning in July 1992, as well as, 
the findings of positive straight leg raising 
bilaterally and bilateral patellar Achilles 
hyperreflexia at the March 1994 VA spine 
examination.

Orthopedic Examination:  All necessary tests 
and studies should be conducted in order to 
ascertain the severity of the veteran's 
service-connected dorsolumbosacral 
paravertebral myositis.  The examiner should 
determine the limitation of motion, if any, of 
the veteran's thoracolumbar spine, and discuss 
whether there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity.  

The examiner is asked to review the report of 
the March 2003 MRI and render an opinion as to 
whether the findings are (1) consistent with 
the natural progression of veteran's service-
connected dorsolumbosacral paravertebral 
myositis, (2) show a separate and distinct 
disability, and/or (3) whether the new 
findings of disc bulging at the T11-T12, L4-
L5, and L5-S1 levels have little to no impact 
on the veteran's service-connected 
dorsolumbosacral paravertebral myositis.

The examiner is also asked to render an 
opinion as to the extent, if any, that the 
veteran's service-connected low back condition 
interferes with her ability to obtain and 
sustain gainful employment.

6.  Then, after ensuring the VA examination reports 
are complete, and that any actions needed to ensure 
VA's duty to assist and notice obligations are 
accomplished, the RO should readjudicate the 
claims.  If such action does not resolve the 
claims, a supplemental statement of the case (SSOC) 
should be issued to the veteran and her 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



